DETAILED ACTION

Claims 1-4, 9, 10, 18-20 and 25-29 are currently pending.

Claim Rejections – 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4, 9, 10, 18-20 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 9, 10, 18-20 and 25-29 are vague and indefinite because it the mere recitation of a name, i.e., Sa87, J-Sa36, Sa83 and mutants thereof, to describe the invention is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein or molecular weight, which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed bacteriophage.  The structure, origin and contents of these bacteriophage are not clearly defined and recited in the claim.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Additionally, it is unclear what structure is encompassed by the broadly recited “and mutants thereof”.  How are they mutant or variant?  The metes and bounds of this term cannot be understood.  Appropriate clarification and/or correction is required.  
	Claim 3 is vague and indefinite because the way it is worded it is unclear if all 3 bacteriophages are contained in the composition and optionally a mutant or if it is any one of the bacteriophages and any mutant.  The ‘and’ operator appears to be missing leaving the claim vague and indefinite.  Appropriate clarification and/or correction is required.  
	Claim 19 is vague and indefinite due to the use of the parentheticals and “e.g.”.  It is unclear if these items are required in the claim and if the claim is required to comprise a ‘chemical antibiotic’.  It is unclear if this is a limitation.  Additionally, it is unclear what structures are considered ‘chemical’ antibiotics. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.  
	Claims 18, 19 and 20 are vague and indefinite due to the use of “of same”, particularly in the dependent claims 19 and 20.  It is suggested the claim be amended to recite “for use of said bacteriophage” in order to clarify that is what is meant by ‘same”.  Appropriate clarification and/or correction is required.  
	Claim 20 is vague and indefinite due to the use of ‘preferably’.  The wording makes it unclear if a “S. aureus pulmonary infection” is an actual limitation of the claim.  Appropriate clarification and/or correction is required.  
Claims 25 and 29 recites the limitation “phage” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The word should be amended to “bacteriophage”.
Claim Rejections – 35 USC § 112-Deposit
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 9, 10, 18-20 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification lacks complete deposit information for the deposit bacteriophages Sa87, J-Sa36 and Sa83.  Because it is not clear that the properties of these bacteriophage are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the bacteriophages, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production plasmids, one of ordinary skill in the art could be assured to the ability to practice the invention as claimed.  Exact replication of the plasmids is an unpredictable event.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANZCTR (WHO  “A Phase 1 Investigator Initiated Study to Evaluate the Safety, Tolerability and Preliminary Effectiveness of AB-SA01 in Patients with Chronic Rhinosinusitis Associated with Staphylococcus aureus Infection", WHO 6 January 2016 (2016-01-06)  Retrieved from the Internet: URL:http://apps.who.int/trialsearch/Trial2aspx?TrialID=ACTRN12616000002482 [reference copy provided by Applicants with IDS 8/12/19).
	ANZCTR describes the claimed bacteriophage composition (AB-SA01), i.e. comprising Sa87, JSa36 and Sa83 (P.2, L.17-20) and its preparation by diluting/resuspending it in NeilMed sinus rinse (P.2, L.12-13).  The sinus rinse is a “pharmaceutically acceptable carrier, diluent excipient or combination thereof”.

7.	Claim(s) 1-4, 10 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AmpliPhi: ("AmpliPhi Biosciences Reports Favorable Final Results From Phase 1 Trial of AB-SA01 in Chronic Rhinosinusitis Patients", Amp1iPhi.com 9 December 2016 (2016-12-09), pages 1-3, XP002772976, Retrieved from the Internet:
URL:http://investor.amp1iphibio.com/press-release/featured/amp]iphi-biosciences-reports-favorable-final-results-phase-1-trial-ab-sa01-0 ; reference copy provided by Applicants with IDS 8/12/19).
	AmpliPhi describes the successful eradication of Staphylococcus aureus infection in the sinuses (chronic rhinosinusitis) using AB-SA01, i.e. comprising Sa87, JSa36 and Sa83. The sinus rinse is a “pharmaceutically acceptable carrier, diluent excipient or combination thereof” and the reference teaches the dosage to be between 1 X 108 to 1 X 109 PFU/mL phage.



8.	Claim(s) 1-4, 10 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David Bautz (Bautz #1: APHB: Safety of AB-SAO1 Firmly Established Following Phase 1 Trials", scr. Zacks.com 18 November 2016 (2016-11-18), pages 1-3, XP002772977,
Retrieved from the Internet: URL:http://scr.zacks.com/News/PressReleases/PressRelease-Details/2016/APHB-Safety-of-AB-SA01-Firmly-Established-Following-Phase-1-Trials-article/default.aspx
; reference copy provided by Applicants with IDS 8/12/19).
	Bautz #1 describes AB-SA01 i.e. comprising Sa87, JSa36 and Sa83, for use in treating S. aureus, including methicillin-resistant Staphylococcus aureus (MRSA) infections (paragraph 3 on page 1). AB-SA01 was diluted in sterile saline, e.g., a pharmaceutically acceptable diluent/excipient, before administration to chronic rhinosinusitis patients.   (paragraph 6 on page 1).  Bautz #1 describes clinical trials for testing AB-SA01 i.e. comprising Sa87, JSa36 and Sa83, in the treatment of wound infections. Although no final results are provided, Bautz #1 describes that preliminary tests demonstrated that the composition was well tolerated (P.1, §7) and promising in view of the previously reported success in Staphylococcus aureus treatment in patients refractory to antibiotic treatment in chronic rhinosinusitis (P.3, §2). ).  Bautz teaches the dosage to be between 1 X 108 to 1 X 109 PFU/mL phage.


9.	Claim(s) 1-4, 10 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David Bautz (Bautz #2. "APHB: Early Signs of Efficacy Seen in Phase 1 Trial of AB-SA01in Chronic Rhinosinusitis", scr. Zacks.com 9 March 2016 (2016-03-09), pages 1-4, XP002772978, Retrieved from the Internet: URL:http://scr.zacks.com/News/Press-Releases/Press-Release-Details/2016/APHB-Early-Signs-of-Efficacy-Seen-in-Phase-1-Trial-of-AB-SA01-in-Chronic-Rhinosinusitis-article/default.aspx ; reference copy provided by Applicants with IDS on 8/12/19).
	Bautz #2 describes AB-SA01 i.e. comprising Sa87, JSa36 and Sa83, for use in treating S. aureus, including methicillin-resistant Staphylococcus aureus (MRSA) infections (P.1, §5; P.4, §1). AB-SA01 was diluted in sterile saline, e.g., a pharmaceutically acceptable diluent/excipient, before administration to chronic rhinosinusitis patients (P.2, §2). Bautz #2reports clinical trials for testing AB-SA01 in the treatment of wound infections. Although no final results on wound healing are provided, Bautz#2 describes that preliminary tests demonstrated that the composition, applied topically, was well tolerated (P.2,§6).  Bautz teaches the dosage to be between 1 X 108 to 1 X 109 PFU/mL phage.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 9, 18 and 25-29, as applied to claims 1-4 and 10 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over  ANZCTR (WHO  “A Phase 1 Investigator Initiated Study to Evaluate the Safety, Tolerability and Preliminary Effectiveness of AB-SA01 in Patients with Chronic Rhinosinusitis Associated with Staphylococcus aureus Infection", WHO 6 January 2016 (2016-01-06)  Retrieved from the Internet: URL:http://apps.who.int/trialsearch/Trial2aspx?TrialID=ACTRN12616000002482]; reference copy provided by Applicants with IDS 8/12/19),  AmpliPhi: ("AmpliPhi Biosciences Reports Favorable Final Results From Phase 1 Trial of AB-SA01 in Chronic Rhinosinusitis Patients", Amp1iPhi.com 9 December 2016 (2016-12-09), pages 1-3, XP002772976, Retrieved from the Internet:
URL:http://investor.amp1iphibio.com/press-release/featured/amp]iphi-biosciences-reports-favorable-final-results-phase-1-trial-ab-sa01-0 ; reference copy provided by Applicants with IDS 8/12/19), David Bautz (Bautz #1: APHB: Safety of AB-SAO1 Firmly Established Following Phase 1 Trials", scr. Zacks.com 18 November 2016 (2016-11-18), pages 1-3, XP002772977,
Retrieved from the Internet: URL:http://scr.zacks.com/News/PressReleases/PressRelease-Details/2016/APHB-Safety-of-AB-SA01-Firmly-Established-Following-Phase-1-Trials-article/default.aspx
; reference copy provided by Applicants with IDS 8/12/19), David Bautz (Bautz #2. "APHB: Early Signs of Efficacy Seen in Phase 1 Trial of AB-SA01in Chronic Rhinosinusitis", scr. Zacks.com 9 March 2016 (2016-03-09), pages 1-4, XP002772978, Retrieved from the Internet: URL:http://scr.zacks.com/News/Press-Releases/Press-Release-Details/2016/APHB-Early-Signs-of-Efficacy-Seen-in-Phase-1-Trial-of-AB-SA01-in-Chronic-Rhinosinusitis-article/default.aspx ; reference copy provided by Applicants with IDS on 8/12/19) in view of Kirby, A (PLOS ONE.2012. e51017; 7(11): 1-9).
	The teachings of ANZCTR, AmpliPhi, Bautz #1 &#2 are described above.  However, they do not particularly recite instruction pages, an antibiotic or the specific concentrations, dilutions and administrations recited in these dependent claims.
	Kirby et al teach the synergistic action of an antibiotic and a bacteriophage in treating S. aureus infection.  The results Kirby’s study suggest that dual therapy can be more efficacious than single therapies, particularly if there is an overlap in the physiological pathways targeted by the individual agents. In this case, treatment with the chemical antibiotic gentamicin induces a population of cells with a strong aggregation phenotype. These aggregators also have an increased ability to form biofilm, which is a well-known, non-genetic mechanism of drug resistance. However, the aggregators are also more susceptible than the parental strain to the action of the phage. Thus, dual treatment, e.g., antibiotic (gentamicin) and bacteriophage, resulted in lower final cell densities than either treatment alone. Unlike in the phage-only treatment, phage-resistant isolates were not detected in the dual antibiotic-bacteriophage treatment.  See abstract.
	It would have been prima facie obvious to one of ordinary skill in the art that when using a bacteriophage in treatment of a bacterial infection as taught by the primary references that a traditional chemical antibiotic could used simultaneously or sequentially in order to provide a more effective treatment and as an added level of protection.  With respect to the dilutions and dosages in claims 25-29, those are consistent with what is taught in the prior art and in the range of accepted levels. Bautz (1&2) and AmpliPhi teach the dosage to be between 1 X 108 to 1 X 109 PFU/mL phage within the range taught in claim 29 and the composition itself is structurally the same whether it is administered in 1X108 or 1X1011.   These dilutions and dosage ranges are result effective variables depending on the subject to be treated and the infection. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in the claims are for any particular purpose or solve any stated problem and the prior art teaches that these ranges often vary according to the particular situation and since the solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the bacterial therapy art.  With respect to instructions and packaging of said composition, this would be prima facie obvious to one of ordinary skill in the art as all pharmaceutical are packaged with instructions when sold commercially.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-4, 9, 10, 18-20 and 25-29 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,253,557 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites “one or more bacteriophages” and “mutants thereof” while the patented claims recite “at least two bacteriophages” which is in instant claim 2, but instant claim 2 also recites “mutants thereof”. The patented claims also recite kits, instructions and antibiotics, as well as the same dosages and dilutions.

14.	Claims 1-4, 9, 10, 18-20 and 25-29 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to methods which use the bacteriophages instantly claimed.  They are method claims whereas the instant claims are composition claims.  This application is not a CON, CIP or DIV of this patented case so the double patenting is proper since the compositions are recited in the patented method claims.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/19/22